Title: To Thomas Jefferson from J. P. G. Muhlenberg, 14 December 1801
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            Philadelphia Decr. 14th. 1801.
          
          The President will—I hope, pardon the Liberty I take of addressing a line to Him, on a subject relating merely to myself—I have been honord with the appointment of Supervisor in this State—my intention was, to execute the duties of the Office, faithfully, & diligently, and to enable me to do this, I disengagd my self from all other business whatever, & the short time I have been in Office—owing to my removal from the Country to the City, has involvd me in expences, far superior to the emoluments I have receivd—From The Presidents Message, I am led to believe, that all the Offices attendant in the system of Internal Revenue will be abolishd—I confess that the idea of supporting Government without this mode of Taxation gives me pleasure—I never was a friend to it, but gave it all the opposition in my power, until the Law had passd, when I concievd it my duty to acquiesce.—
          From the Opportunity I have had, while in Office to examine the Accounts, I find the outstanding Debts, to be very considerable, & that probably, time will be requird before matters can be finally arrang’d—to do this I presume some Officer must be continued, or a new one appointed—
          I now beg leave to mention To the President, That the Office I now hold, is the only one I have ever held, except those conferrd on me by the People, & I have never held a lucrative one—my wish heretofore was—to end my days, on my lands in the Western Territory, but I am allmost too far advanc’d in Life to emigrate to that Country, & should wish—if possible to remain with my Friends & Connexions—If therefore the Office I now hold is abolish’d—I beg leave to sollicit The President for some Post in which I can be usefull, either in the Custom house, or elsewhere—It is true, great exertions are making to prevail on me, to enter the list against our present Governor—The friendship I have for Him forbids it—and as the sollicitations derive their Origin chiefly from our former Political Opponents, Principle shall—and ever will, prevent me from acceding to the measure.
          I have the honor to be with the highest Respect, Your Most Obedt Servt
          
            P. Muhlenberg
          
        